DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the preliminary amendment filed on 9 August 2018, where:
Claims 1-4, 6-7, 9-10, 12, 14, 16, 18, 20, 23-28, 32-38, 40-42, 44-48, 50-52, 55, 58-60, 74-76, 79, 83-86, 95-100, 106 and 108 pending.
Claims 5, 8, 11, 13, 15, 17, 19, 21-22, 29-31, 39, 43, 49, 53, 54, 56, 57, 61-73, 77, 78, 80-82, 87-94, 107, 109-120 cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, 34, 36, 38, 40, 59, 74, 79, 96, 106 and 108 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by U.S. Patent No. 6,295,679 issued to Chenevert.
Regarding Claim 1, Chenevert teaches in Figures 1-16 and respective portions of the specification of a skate boot (75) for a skate, the skate comprising a skating device disposed beneath the skate boot to engage a skating surface (Col. 1, line 7 disclose ice skates), the skate boot defining a cavity to receive a foot of a user, the skate boot comprising:
a body (inner shell 52) that comprises:
a medial side portion (54) to face a medial side of the user's foot, 
a lateral side portion (56) to face a lateral side of the user's foot, 

an ankle portion (60) to receive an ankle of the user, 
wherein: the medial side portion (54), the lateral side portion (56), the heel portion (58), and the ankle portion (60) of the body are molded together and integral with one another; and 
the body (52) comprises a plurality of layers (see Col. 5, line 45-59 where two materials are disclosed, a rigid and softer material, which provide multiple layers) comprising a plurality of materials (see Col. 5, lines 40-41) that are different and molded by flowing (Col. 5, lines 18-39 disclose molding by injected thermoplastic).
Regarding Claim 2, Chenevert teaches liner (51) is foam in Col. 7, line 65.
Regarding Claim 12, Chenevert teaches in Col. 5, lines 45 where two materials are disclosed, a rigid (stiffer) and softer material, which provide multiple layers.
Regarding Claim 34, Chenevert teaches the body (52) includes a sole portion (the side facing the user’s foot, opposite element 64 in Figure 6) to face a plantar surface of a user’s foot.
Regarding Claim 36, Chenevert teaches a toe portion (76; Figure 10).
Regarding Claim 38, Chenevert teaches injection molding (Col. 5, line 44-45).
Regarding Claim 40, Chenevert teaches of a pressure operation in Col. 6, lines 47+ but does not teach of heating the materials during the injection molding process.
Regarding Claim 59, Chenevert teaches a tendon guard (60), wherein at least part of the tendon guard is molded together and integral with the body (52; see col. 5, lines 18-38).
Regarding Claim 74, Chenevert teaches a sheet (skin 20) affixed to the body.
Regarding Claim 79
Regarding Claim 96, Chenevert disclose (see at least Col. 7, lines 45-62) an ice skate or inline skate for the boot (75; Figure 10).
Regarding Claim 106, Chenevert teaches in Figures 1-16 and respective portions of the specification of a method of making a skate boot (75) for a skate, the skate comprising a skating device disposed beneath the skate boot to engage a skating surface (Col .7, line 60 disclose an ice runner), the skate boot (75) defining a cavity to receive a foot of a user, the method comprising: providing a molding apparatus (Col. 5, line 45 disclose an injection mold); and molding a body (52) of the skate boot using the molding apparatus, the body (52) comprising a medial side portion (54) to face a medial side of the user's foot, a lateral side portion (56) to face a lateral side of the user's foot, a heel portion (58) to receive a heel of the user's foot, and an ankle portion (60) to receive an ankle of the user, wherein: the medial side portion (52), the lateral side portion (56), the heel portion (58), and the ankle portion (60) of the body (52) are molded together and integral with one another; and the molding comprises causing flow of a plurality of materials that are different in the molding apparatus to form a plurality of layers of the body (see Col. 5, line 18-59 where two materials are disclosed, a rigid and softer material, which provide multiple layers).
Regarding Claim 108, Chenevert teaches in Figures 1-16 and respective portions of the specification of a skate boot (75) for a skate, the skate comprising a skating device disposed beneath the skate boot to engage a skating surface (Col .7, line 60 disclose an ice runner), the skate boot (75) defining a cavity to receive a foot of a user, the skate boot comprising a body that comprises a medial side portion (52) to face a medial side of the user's foot, a lateral side portion (56) to face a lateral side of the user's foot, a heel portion (58) to receive a heel of the user's foot, and an ankle portion (60) to receive an ankle of the user, wherein: the medial side portion (52), the lateral side portion (56), the heel portion (58), and the ankle portion (60) of the body are molded together and integral with one another; and the body comprises a plurality of injection-molded layers comprising a plurality of materials that are different (see Col. 5, line 18-59 where two materials are disclosed, a rigid and softer material, which provide multiple layers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 6-7, 9-10, 14, 16, 18, 20, 23-28, 35, 37, 84, 85, 95, 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chenevert, as disclosed above.
Regarding Claim 3, Chenevert disclose the liner (51) is foam in Col. 7, line 65 and teaches the inner shell (52) is an injected thermoplastic, but does not state if the thermoplastic is foam. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a thermoplastic foam, since it has been held that where the general condition of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 4, Chenevert is silent if polyurethane is used for one of the materials. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a polyurethane for one of the layers since it has been held that where the general condition of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claims 6-7 and 9-10, Chenevert is silent if the density of one of the layers is no more than in re claim 6 40kg/m3; in re claim 7 20kg/m3; in re claim 9 each of the materials is 40kg/m3; in re claim 10 each of the materials is 20kg/m3. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a density of in re claim 6 40kg/m3; in re claim 7 20kg/m3; in re claim 9 each of the materials is 40kg/m3; in re claim 10 each of the materials is 20kg/m3; is since it has been held that where the general condition of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 14, Chenevert is silent if the ratio of stiffness for the one of the layers (the rigid layer; Col. 5 line 45-49) over a stiffness of a second layer is at least 2. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a ratio of stiffness for the one of the layers (the rigid layer; Col. 5 line 45-49) over a stiffness of a second layer is at least 2, since it has been held that where the general condition of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 16 and 18, Chenevert is silent if a modulus of elasticity of a first one of the materials comprised by a first one of the layers is greater than a modulus of elasticity of a second one of the materials comprised by a second one of the layer; in re claim 18 if the modulus is at least 2. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a modulus of elasticity of a first one of the materials comprised by a first one of the layers is greater than a modulus of elasticity of a second one of the materials comprised by a second one of the layers; and in re claim 18 a modulus of at least 2, since it has been held that where the general condition of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claims 20, 23, 26 and 27, Chenevert is silent if the first one of the layers is denser than a second one of the layers; in re claim 23 if the density ratio is 2; in re claim 26 if the denser layer is disposed outward of the other layer; in re claim 27 if the density of the second one of the layers is greater than a density of a third one of the layers that is disposed inwardly of the second one of the layers. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide one layer with a denser layer than a second one of the layers; and in re claim 23 to provide a density ratio of 2; and in re claim 26 if the denser layer is disposed outward of the other layer; and in re claim 27 if the density of the second one of the layers is greater than a density of a third one of the layers that is disposed inwardly of the second one of the layers, since it has been held that where the general condition of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding Claim 24 and 25, Chenevert disclose (Col. 5, lines 40-48) that two or more materials can be combined to provide a more rigid and softer layer, but is silent if at least three layers in re claim 24 or four layers in re claim 25 are provided.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide three or four layers to provide the necessary rigidity and flexibility for the skate boot.
Regarding Claim 28, Chenevert is silent if a stiffness of a first one of the layers is greater than a stiffness of a second one of the layers that is disposed inwardly of the first one of the layers. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a stiffness of a first one of the layers is greater than a stiffness of a second one of the layers that is disposed inwardly of the first one of the layers, since it has been held that where the general condition of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 35, Chenevert teaches the medial side portion (54), the lateral side portion (56), the heel portion (58), the ankle portion (60), but does not state if the sole portion (64) of the body are molded together and integral with one another.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to mold the sole portion with the medial, lateral, heel and ankle portion to form an integral boot structure.
Regarding Claim 37, Chenevert teaches the medial side portion (54), the lateral side portion (56), the heel portion (58), the ankle portion (60), but does not state if the toe portion (76) of the body are molded together and integral with one another.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to mold the sole portion with the medial, lateral, heel and ankle portion to form an integral boot structure.
Regarding Claim 84-85, Chenevert disclose an injected thermoplastic, but is silent if a polymeric substance and expansion agent with in re claim 85 expandable microspheres is used. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a polymeric substance and expansion agent with in re claim 85 expandable microspheres is used, since it has been held that where the general condition of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 95 and 97, Chenevert disclose the skate is an ice skate (see at least the abstract) but does not show a blade for engaging ice. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a blade to engage the ice to provide the advantage of performing the essential function of an ice skate.
Claims 32, 52 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chenevert, as disclosed above, in view of U.S. Patent Publication No. 2013/0119580 issued to Yang.
Regarding Claim 32, Chenevert disclose the claimed invention except for disclosing if one of the layers is clear.
Yang teaches of a clear layer (10) for a skate boot—see par. [0084] clear plastic to allow graphics to be viewed is employed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a clear layer, as taught by Yang, for the invention taught by Chenevert to provide the advantage of using a clear material where graphics may be visible through the clear layer.
Regarding Claims 52 and 55, Chenevert teaches of a decorative component (31, 32; Col. 4, line 29) affixed to the skin (20) but does not show the decorative element located between layers.
Yang teaches of a clear layer to allow a decorative element/graphic to be viewed (paragraph [0084]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a clear layer, as taught by Yang, for the invention taught by Chenevert to provide the advantage of allowing a decorative element to viewed through a protective layer.
Claims 41, 42, 44-48, 59, 75-76, 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chenevert, as disclosed above, in view of U.S. Patent Publication No. 2010/0156058 issued to Koyess et al.
Regarding Claim 41, Chenevert disclose the claimed invention except for teaching if the body includes a reinforcement located between a first and second layer.
Koyess et al. teaches of a reinforcement element (124) located between layers (122) and layers (118).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a reinforcement layer, as taught by Koyess et al., for the invention taught by Chenevert to provide the advantage of protecting a user’s ankles, as suggested by Koyess et al. in paragraph [0075].
Regarding Claim 42, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to secure the reinforcement (124; taught by Koyess et al.) onto one of the layers before the molding step taught by Chenevert in Figure 9 to provide the advantage of securing the reinforcement at the time of fabrication to the skate.
Regarding Claim 44, the reinforcement (124; shown by Koyess et al. in Figure 2) for the modified invention of Chenevert is taken to be a reinforcing sheet.
Regarding Claim 45 the reinforcement (element 124 taught by Koyess et al. for the modified invention) is disclosed to be molded plastic (para [0075]) but does not teach a reinforcing fabric.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use reinforcing fabric for the reinforcement, since it has been held that where the general condition of a claim are disclose in the prior art, discovering the preferred material suitable for a task involves only routine skill in the art.
Regarding Claim 46, the reinforcement (element 124 taught by Koyess et al. for the modified invention) comprises a composite material (para [0075] disclose molded plastic).
Regarding Claim 47 the reinforcement (element 124 taught by Koyess et al. for the modified invention) is disclosed to be molded plastic (para [0075]) but does not teach a a fiber- reinforced polymeric material.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a fiber-reinforced polymeric material for the reinforcement, since it has been held that where the general condition of a claim are disclose in the prior art, discovering the preferred material suitable for a task involves only routine skill in the art.
Regarding Claim 48, Koyess et al. shows the reinforcement (element 124) is provided in the ankle region.  However it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a reinforcement that covers a majority of a layer to provide the advantage of protecting a majority of user’s foot from a puck for use in a goalie skate.
Regarding Claim 59, Chenevert disclose the claimed invention except for teaching if the body includes a tendon guard.
Koyess et al. teaches of a reinforcement element (124) located between layers (122) and layers (118)—the reinforcement element would serve to protect a user’s tendons.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a tendon guard, as taught by Koyess et al., for the invention taught by Chenevert to provide the advantage of protecting a user’s ankles, as suggested by Koyess et al. in paragraph [0075].  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to mold the tendon guard integral with the body of the skate taught by Chenevert to provide an integral skate at the time of construction.
Regarding Claim 75, Chenevert disclose the claimed invention except for teaching of a sheet located between a first and second layer.
Koyess et al. teaches of a reinforcement element (124) that is taken to be a sheet located between layers (122) and layers (118).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a sheet, reinforcement layer, as taught by Koyess et al., for the invention taught by Chenevert to provide the advantage of protecting a user’s ankles, as suggested by Koyess et al. in paragraph [0075].
Regarding Claim 76, Koyess et al. shows the sheet reinforcement (element 124) is provided in the ankle region.  However it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a reinforcement that covers a majority of a layer to provide the advantage of protecting a majority of user’s foot from a puck for use in a goalie skate.
Regarding Claim 83, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the sheet reinforcement between an inner lining and layer (52) to provide the advantage of protecting a user’s foot from a hockey puck.
Allowable Subject Matter
Claims 33, 50, 51, 58, 60, 86 and 98-100 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indication of allowable subject matter in this case is the inclusion of: in re claim 33, where a first layer includes an opening and a second layer extends into the opening; in re claim 50 a second reinforcement disposed between the first one of the layers and the second one of the layers and spaced apart from the first reinforcement; in re claim 51 where a second reinforcement disposed between the second one of the layers and a third one of the layers; in re claims 58, 60, 98 where a toe cap, tongue or blade holder is molded together and integral with the body; in re claim 86 where a tendon guard projects upward from the body and a slash guard extends above the body, and is movable relative to the tendon guard; in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618